Citation Nr: 1215058	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-21 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with hypertension and diabetic neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2008, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

In January 2009, the Board remanded this issue to the RO for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes requires insulin and a restricted diet, but does not require regulation of activities as defined in the applicable regulation.

2.  The Veteran's service-connected diabetes results in hypertension which requires control by medication.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).  

2.  The criteria for a separate disability rating of 10 percent and no higher for hypertension resulting from the Veteran's service-connected diabetes have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In April 2004, July 2004, August 2008, April 2009, and May 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2004 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to this initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in September 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In August 2008, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, although the presiding Veterans Law Judge during the hearing did not explicitly note the basis of the prior determinations or note the elements that were lacking to substantiate the service connection claims on appeal, the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed medical evidence in support of his claim, indicating an understanding of requirements to obtain the benefit sought.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issue on appeal and provided a basic explanation of that issue.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks an initial rating in excess of 20 percent for his diabetes mellitus.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's diabetes is rated as 20 percent disabling under Diagnostic Code 7913, for diabetes mellitus.  This Code provides a rating of 20 percent for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the disorder requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

A November 2004 VA medical examination was afforded the Veteran.  He stated he continued to take oral medication for his diabetes, but denied any hospitalization related to his diabetes.  He was not noted to require insulin.  On physical evaluation, a history of hypertension was noted, with onset close in time to his initial diagnosis of diabetes.  Neurological evaluation was negative for any significant impairment in the upper extremities related to the Veteran's diabetes, but decreased deep tendon reflexes were noted in the left knee and bilateral ankles.  No deficits in sensory response or motor strength were noted.  No physical limitations related to exercise were noted.  The impression was of diabetes mellitus, not well controlled.  

At his August 2008 personal hearing, the Veteran reported a longstanding history of diabetes.  He also stated he continued to take insulin and consult a VA dietician on a regular basis to monitor his diabetes.  According to the Veteran, his activities were restricted due to various orthopedic issues involving his back and shoulders, but he used a treadmill at his home as a form of exercise.  

The Veteran was next afforded a VA medical evaluation of his diabetes in March 2009.  He was noted to be using both insulin and an oral hypoglycemic agent.  No dietary or activity restrictions were noted.  Neurological evaluation of the lower extremities was limited, as the Veteran could not remove his shoes and socks; however, evaluation of the upper extremities was grossly normal.  No diabetic retinopathy was observed.  The Veteran was also noted to be on medication to control his hypertension.  He otherwise denied complications related to his hypertension, and stated he did not monitor it regularly.  Blood pressure readings on examination were 125/80.  Diabetic nephropathy was also noted by the examiner, but the Veteran denied any impairment involving his kidneys or genitourinary functioning secondary to his diabetes.  

Most recently, a VA medical examination regarding the Veteran's diabetes was afforded him in September 2011.  He was again noted to be using both insulin and an oral hypoglycemic agent.  He was also taking medication to control his hypertension.  He denied any diabetes-related hospitalizations or surgeries.  He did report episodes of hypoglycemia or ketoacidosis, however.  A restricted diet was also reported by the Veteran.  He claimed he could not use his treadmill for more than five minutes, or his blood sugar would drop too low.  On physical evaluation, no motor or neurological impairment was noted.  

The Veteran has also received VA outpatient treatment during the pendency of this appeal.  Initial consultation records from the late 1990's note onset of diabetes in 1995, with a history of poor compliance by the Veteran.  A May 2004 clinical notation indicated that the Veteran had been prescribed an oral hypoglycemic agent to take with food.  He was also encouraged to reduce his weight to a healthy level.  A December 2005 clinical notation indicated the Veteran had begun an exercise program, as encouraged by his medical care providers.  In October 2007, the Veteran was noted to using injected insulin.  

The Board finds the preponderance of the evidence is against the award of an initial rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus.  Although the Veteran's diabetes does require both an oral hypoglycemic agent and insulin injections, as well as a restricted diet, the evidence does not demonstrate that his activities are restricted as required for the next-higher rating.  According to various VA examination reports, as well as the other medical evidence of record, the Veteran has been able to perform most activities of daily living without restriction.  On VA examinations in November 2004 and March 2009, VA examiners found little to no impairment or restriction in most activities of daily living as a result of the Veteran's diabetes.  The Veteran has also not required hospitalization due to his diabetes.  The evidence does not indicate the Veteran has regularly experienced hyperglycemia requiring hospitalization.  According to the September 2011 VA examination report, the Veteran stated he could not walk on his treadmill for more than five minutes, as this caused his blood sugar to drop.  VA clinical records, however, do not reflect any instructions by the Veteran's medical care providers to restrict his activities, however.  VA clinical notations recommend the Veteran maintain a regular exercise program for weight management and diabetic control.  At his August 2008 personal hearing, the Veteran stated his orthopedic disorders were the cause of his limited physical activity.  In conclusion, the preponderance of the evidence is against the award of an initial rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus.  Additionally, because the Veteran has not manifest a level of impairment in excess of 20 percent at any time during the pendency of this appeal, a staged rating is not warranted at the present time.  See Fenderson, 12 Vet. App. at 119.  

The Board also notes, however, that a separate disability rating may be granted for complications of diabetes which manifest to a compensable degree, if diabetes itself is rated at less than 100 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In the present case, the Veteran has been diagnosed as having hypertension as secondary to his diabetes.  Diagnostic Code 7101, for hypertension, provides for a 10 percent rating when diastolic blood pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more.  A 10 percent evaluation is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  As the Veteran's hypertension requires medication for control, the Board finds a separate 10 percent evaluation is warranted.  A higher rating of 20 percent is not warranted, as the Veteran has not displayed diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; his various blood pressure readings of record are below these levels.  Additionally, the Veteran does not display diabetic neuropathy or retinopathy of sufficient severity to warrant a separate compensable rating for these disabilities as well.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that while the Veteran is not currently employed, he has not required hospitalization for his service-connected diabetes during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected diabetes alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the Veteran's diabetes mellitus.  The evidence also supports a separate 10 percent disability rating for hypertension resulting from the Veteran's diabetes.  As a preponderance of the evidence is against the award of ratings in excess of these, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial rating in excess of 20 percent for diabetes mellitus is denied.  

A separate disability rating of 10 percent for hypertension as secondary to diabetes mellitus is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


